Citation Nr: 1144498	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 2005 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a jaw disorder.  The Veteran disagreed and perfected her appeal.  

The Veteran had requested a travel board hearing to be held at the RO; however, she failed to appear for a scheduled hearing in July 2011.  The request for a hearing is deemed waived. 


FINDINGS OF FACT

1.  The Veteran sustained a jaw disease or injury during service, and experienced chronic symptomatology of a jaw disorder during service.  

2.  The Veteran experienced continuous symptoms of a jaw disorder since service separation.

3.  The current jaw disorder, characterized by jaw pain and teeth grinding and assessed as a myofascial pain disorder of the jaw, is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a jaw disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The general norm is that, before addressing the merits of a veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the Board finds in favor of the Veteran, that is, service connection is warranted for the a jaw disorder.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated with regard to this issue.

Service Connection for a Jaw Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2001); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that she incurred a jaw disorder, characterized by pain in her jaw and grinding of teeth so loudly that it could be heard by her husband, in active service.  She contends that this disorder has continued since then.  

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a jaw disorder, characterized by jaw pain and loud grinding of teeth, is at least in relative equipoise.  The Board first finds that the weight of the evidence demonstrates that the current jaw disorder began during service.  A review of the Veteran's dental records finds a December 2006 complaint by the Veteran that her teeth were so "tight" that she had headaches.  The dental clinician noted that some teeth were missing and there was mild dental crowding.  The Veteran was interested in orthodontic treatment and she was placed on the waitlist.  An August 2007 service dental treatment record also included her report that her teeth felt tight and crowded.  The Veteran reported a history of bruxing (grinding of teeth) at night.  In a series of appointments in service in September 2007 and October 2007, bands were placed in her teeth.  

Fellow soldiers and the Veteran's husband reported having seen the Veteran gesture in reference to pain in her jaw and heard her complain about the recurring pain in service, in particular in 2006 and 2007.  Her husband also reported her grinding of teeth at night was so loud that it woke him up.  See December 2008 statements.  The Board finds these statements regarding the Veteran's actions and statements as experienced by those around her in service credible and probative.  

The evidence weighing against the Veteran's claim includes the fact that the Veteran underwent an August 2007 physical examination and prepared a Report of Medical History for the purpose of a Medical Evaluation Board (for her bilateral knees, now service connected) on which she did not give a history or complaints of the symptoms of disorder for which she later claimed service connection.  The August 2007 comprehensive evaluations and history bear no mention of jaw pain, crowded teeth, grinding of teeth, or headaches, though a wide assortment of other disorders are listed and evaluated.  See also February 2008 primary care, Warrior Transition Unit.  The Veteran was medically discharged in March 2008.  

A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is certainly competent to report that she experienced a jaw disorder, characterized by pain and grinding of teeth, during her service.  The Board finds that the Veteran is a credible witness, as her account of her experiencing chronic symptoms and seeking treatment, in particular in her actions of reporting to the dental clinic that she was grinding her teeth and experienced pain in her jaw, is consistent with the objective record, internally consistent, and plausible.  The Board finds the Veteran to be a credible witness.  Therefore, the Board finds that the Veteran incurred a jaw disorder in service and experienced chronic symptoms in service of a jaw disorder.   

The Board finds that the evidence is also in equipoise on the question of whether the Veteran experienced continuous symptoms of a jaw disorder post-service.  After separating from service, the Veteran submitted a claim in March 2008, seeking service connection for a variety of disorders, but a jaw disorder was not among them.  She initiated medical treatment with VA in May 2008; however, there were no complaints regarding jaw pain, loud grinding of teeth, or resulting headaches in the initial evaluation.  In October 2008 the Veteran was a walk-in patient to the VA dental clinic, though she requested only that the bands that were still in her teeth be removed.  The VA dental clinician noted the bands had been placed in her teeth in October 2007, but there had been no follow-up treatment.  The Veteran reported she was receiving private orthodontic treatment and would follow-up with her private practitioner.   Because there is evidence for and against the claim on the question of continuous post-service symptoms, the Board will resolve reasonable doubt in the Veteran's favor on this question to find that the Veteran has experienced continuous symptoms of a jaw disorder since service.

Following her November 2008 claim seeking service connection for a jaw disorder, the Veteran was afforded a VA dental and oral examination in December 2008.  The Veteran's service dental records were not available for review.  She reported jaw pain due to grinding of teeth with an onset of mid 2006, but denied trauma to the jaw, other than occasional stress and anxiety.  The Veteran also reported the pain was growing worse and had been so since January 2008.  She denied locking of the jaw and reported headaches would accompany the jaw muscle pain.  The VA examiner noted palpable tenderness of all masticular muscle groups and right TMJ pain upon intra-auricular palpitation.  The VA examiner assessed myofascial pain disorder and inflammation of TMJ.  The VA examiner also opined that the jaw pain was due to grinding teeth.  The VA examiner further commented that the Veteran had signs and symptoms of jaw joint and muscle pain that was episodic and associated with abnormal clenching or grinding of teeth particularly during sleep, which was an activity and symptoms frequently exacerbated by heightened stress levels.  

Though the VA examiner declined to reach an explicit opinion regarding nexus to service because of a lack of service dental treatment records, the Board notes that the VA examiner's assessment and comments have implicitly associated the myofascial pain syndrome of the jaw to the symptoms that the Board has found were continuous since service and that the Veteran reported to the examiner were continuous in service and after service.   Therefore, the Board finds this assessment to be a positive opinion of at least minimum probative value with regard to an etiology of the myofascial pain disorder of the jaw.

Further, on the question of relationship of current disability to service, within the Veteran's VA treatment records are her post-service treatment reports for her now service-connected adjustment disorder with depressed mood.  In a December 2008 evaluation, the treating VA clinician noted that the Veteran had been suffering with anxiety over the previous two years (onset in service) and that her level of tension was causing many "physical responses," which the VA clinician specified to include teeth grinding and highly affected sleep.  Another VA treatment report dated in April 2010 noted that the Veteran continued to experience intense emotional or angry reactions to the slightest stressor, though the report does not mention teeth grinding or jaw pain specifically.  The Board finds this VA clinician's opinion to be a positive and probative opinion that related the Veteran's jaw disorder, characterized by jaw pain and grinding of teeth, and as assessed as a myofascial pain disorder of the jaw, to the Veteran's service-connected anxiety disorder.   

In this particular case, the fact that essentially the same symptoms found in service are present currently, that the Veteran has related her observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the fact of whether the Veteran's current jaw disorder, characterized by jaw pain and teeth grinding, and as assessed as a myofascial pain disorder of the jaw, is etiologically related to service.  See 
38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's jaw disorder, assessed as a myofascial pain disorder of the jaw, began in service and is etiologically related to service, so that service connection for a jaw disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a jaw disorder, characterized by jaw pain and teeth grinding and assessed as myofascial pain disorder of the jaw, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


